                                                                          Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ANTHONY D. WHITE,
    Plaintiff,

vs.                                          Case No.: 3:19cv3591/LAC/EMT

SECRETARY AND REPRESENTATIVES
OF THE FLORIDA DEPARTMENT OF
CORRECTIONS,
     Defendants.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on March

9, 2020 (ECF No. 10).        Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections (doc 11).

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

10) is adopted and incorporated by reference in this order.
                                                                            Page 2 of 2
       2.     Plaintiff’s claims against Defendant Captain “B” are DISMISSED as

follows:

              a.     Plaintiff’s access-to-courts claim against Defendant Captain “B”

is DISMISSED with prejudice for failure to state a claim upon which relief may

be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1); and

              b.     Plaintiff’s excessive force claim against Defendant Captain “B,”

to the extent Plaintiff asserts one, is DISMISSED without prejudice to Plaintiff’s

clearly asserting it in a second amended complaint.

       3.     Plaintiff’s claims against the remaining Defendants (Defendants Inch,

Britton, Stewart, “P.R.,” “M.T.,” “M.S.,” and “K.K.”) are DISMISSED with

prejudice for failure to state a claim upon which relief may be granted, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).

       4.     This case is referred to the Chief Magistrate Judge for issuance of an

order setting a deadline for Plaintiff to file a second amended complaint asserting

only a claim of excessive force against Defendant Captain “B.”

       DONE AND ORDERED this 8th day of April, 2020.



                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE

Case No. 3:19cv3591/LAC/EMT
